DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 7 of the remarks, filed 04/27/2022, with respect to the rejection(s) of claim(s) 1, 4-8, 13 and 15-18 under Nemani et al (US 2019/0259625) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Burrows et al (US 2016/0348240).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 4-10, 13, 15, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burrows et al (US 2016/0348240) in view of Yoon et al (US 2015/0159272).
Burrows et al teaches a processing chamber 100 comprising: a chamber body having a top 104, sidewall 102 and bottom 106 defining an upper interior region 122 and a lower interior region 108; a heater assembly 204 on the bottom of the chamber body in the lower interior region 108, the heater assembly 204 comprising a bottom, sidewall and a top defining a process region 108; a wafer cassette assembly 110 inside the heater assembly (Fig 1, 2A; [0017]-[0028]).
Burrows et al teaches a lifting mechanism 126 for lifting a cassette during loading and unloading. Burrows et al does not explicitly teach the lifting mechanism is a motor. 
In a substrate processing apparatus, Yoon et al teaches a processing chamber comprising a heating device, a plurality of substrates are stacked apart from each other in a boat (cassette), and a boat elevation unit 400 may elevate the boat between an upper chamber and lower chamber using a motor, and the boat elevation unit may also rotate (Fig 4, 5, 8a, 8b, 9; [0028]-[0051]), which clearly suggests a motor configured to move the wafer cassette assembly from the lower interior region inside the heater assembly to the upper interior region.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Burrows et al by providing a motor, as taught by Yoon et al, to move the cassette between the upper and lower chambers for loading and unloading, and allow for rotations of the cassette during processing to improve uniformity.
Referring to claim 4-5 and 7, 9, the combination of Burrows et al and Yoon et al teaches a plurality of heating elements 204 disposed around the bottom of the sidewall (IR lamps or inductive heater coils around the chamber wall 102) and heating element 204 may be disposed below the cassette which clearly suggests heating elements adjacent the bottom (See Burrows Fig 2A; [0020]-[0024]).
Referring to claim 6, the combination of Burrows et al and Yoon et al  heating element 204 disposed the cassette to provide radial multi-zone heating, which clearly suggests the heating elements adjacent the bottom of the heater assembly are separated into a plurality of radial zones (Burrows Fig 2A; [0020]-[0024]).
Referring to claim 8, the combination of Burrows et al and Yoon et al teaches the heating elements 204 are surrounded by a reflector 208, (Burrows Fig 2A; [0020]-[0024]) which clearly suggests the heating element is located within an interior of the heating assembly because the heating element is located within the reflector which is part of the heating assembly.
 Referring to claim 10, the combination of Burrows et al and Yoon et al teaches the arrangement of the heating elements 204 may varying and be stacked to provide axial multi-zone heating (Burrows [0020]), which clearly suggests the heating elements adjacent the sidewall of the heater assembly is separated into a plurality of axial zones.
Referring to claim 13, the combination of Burrows et al and Yoon et al teaches the wafer cassette comprises a plurality of wafer supports positioned to support a wafer during processing, each of the wafer supports comprising a plurality of wafer support elements spaced along a height of the wafer support (Burrows cassette 110; Yoon Fig 3 shows supports 330a, 330b, 330c with elements for holding wafers).
Referring to claim 15, the combination of Burrows et al and Yoon et al teaches an opening in the sidewall with a gate for loading and unloading (Burrows opening 124; Yoon gate 500 [0032]), which clearly suggests a sidewall of the chamber body comprises a slit valve in the upper interior region to load and unload wafers from the wafer cassette.
Referring to claim 18, the combination of Burrows et al and Yoon et al teaches the temperature of the chamber may be adjusted (Yoon [0050]) and loading and unloading of wafers using a boat elevation unit though the substrate transfer gate (Yoon [0031]-[0034]), which would clearly require a controller connected to the heater assembly or motor or opening in the sidewall of the chamber (transfer gate) because a controller would be necessary to perform the processes taught by the combination of Burrows et al and Yoon et al.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burrows et al (US 2016/0348240) in view of Yoon et al (US 2015/0159272), as applied to claim 1, 4-10, 13, 15, and 18 as discussed above, and further in view of Jdira et al (US 2012/0186573).
The combination of Burrows et al and Yoon et al teaches all of the limitations of claim 2, as discussed above, except the sidewall of the heater assembly has a double-walled labyrinthine exit flow path to provide fluid communication between the process region and the upper interior region of the chamber body.
In an thermal processing furnace, Jdira et al teaches a double walled heating assembly comprising an inner wall 40 and an outer wall 30, and heating means, such resistive heating coils 22, and a gas passage 20 to provide fluid communication the process region and the upper region and the gas passage has flow deflector 50 protruding from the wall into the gas passage to prevent back flow, which clearly suggests a double walled labyrinthine exit flow path (Fig 1; [0023]-[0043]).
It would have been obvious to one of ordinary skill in the art at the time of the invention the combination of Burrows et al and Yoon et al by providing a double-walled labyrinthine exit flow path, as taught by Jdira et al, to prevent back flow.

Claim 3, 16-17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burrows et al (US 2016/0348240) in view of Yoon et al (US 2015/0159272) and Jdira et al (US 2012/0186573), as applied to claim 2, and further in view of Boitnott et al (US 5,167,716).
The combination of Burrows et al, Yoon et al and Jdira et al teaches all of the limitations of claim 3 and 16, as discussed above, except a steam injection port in the bottom of the chamber body and the bottom of the heater assembly, the steam injection port providing a fluid path into the process region of the heater assembly. Burrows et al teaches a plurality of gas inlets 220 may be disposed through a heating element on the chamber wall and some inlets are located adjacent the bottom of the wall (Fig 2A; [0022]-[0027]).
In an apparatus for batch processing wafers, Boitnott et al teaches a processing chamber pressurized with a steam environment to form an oxide layer on a wafer (Abstract; col 7, ln 1 to col 8, ln 55).  Boitnott et al also teaches thermocouples for measuring the temperature in the interior (col 7, ln 1-67).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination of Burrows et al, Yoon et al and Jdira et al by providing a steam source to the gas inlet, as taught by Boitnott et al, to form an oxide layer on a wafer for device manufacturing.
Referring to claim 17, the combination of Burrows et al, Yoon et al and Jdira et al does not teach at least one sensor within the upper interior region to measure one or more of temperature or pressure. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination of Burrows et al, Yoon et al and Jdira et al by providing a thermocouple to measure temperature, as taught by Boitnott et al, to measure and control temperature to maintain an optimal temperature for thermal processing.
Referring to claim 19, claim 19 is merely a combination of limitations which are discussed above.

Claim 11-12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burrows et al (US 2016/0348240) in view of Yoon et al (US 2015/0159272), as applied to claim 1, 4-10, 13, 15, and 18 as discussed above, and further in view of Yamaguchi et al (US 2019/0341281).
Referring to claim 11, the combination of Burrows et al and Yoon et al teaches all of the limitations of claim 11, as discussed above, except the combination of Burrows et al and Yoon et al does not explicitly teach the heating element is positioned on a ceramic wire guide adjacent the sidewall in the interior of the heating assembly. 
In a heat treatment apparatus, Yamaguchi et al teaches a heat generating element 52 arranged to be spirally wound on the inner circumferential side of a first insulating member 50 the heat generating element 52 is fixed to the insulating member by a pin, which reads on wire ([0011]-[0030]). Yamaguchi et al also teaches the heat treatment apparatus comprising an inner and outer tube and are formed of a heat-resistant materials, such as quartz, and a wafer boat 28 made of quartz ([0016]-[0018]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination of Burrows et al and Yoon et al by providing a wire to fix the heating element in the desired position, as taught by Yamaguchi et al, and also to make the wire from a ceramic, such quartz, which is a suitable heat resistant material because the selection of a known material based on its suitability for its intended purpose is prima facie obvious (MPEP 2144.07).
Referring to claim 12, the combination of Burrows et al and Yoon et al teaches all of the limitation of claim 12, as discussed above, except the combination of Burrows et al and Yoon et al does not explicitly teach the top of heating assembly comprises a quartz disc. Yamaguchi et al teaches the heat treatment apparatus comprising an inner and outer tube and are formed of a heat-resistant materials, such as quartz, and a wafer boat 28 made of quartz ([0016]-[0018]). 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination of Burrows et al and Yoon et al by providing quartz disc, because quartz, which is a suitable heat resistant material because the selection of a known material based on its suitability for its intended purpose is prima facie obvious (MPEP 2144.07).
Referring to claim 14, the combination of Burrows et al and Yoon et al does not explicitly teach an oxidation and corrosion resistant material. Yamaguchi et al also teaches the heat treatment apparatus comprising an inner and outer tube and are formed of a heat-resistant materials, such as quartz, and a wafer boat 28 made of quartz ([0016]-[0018]), and quartz reads on a oxidation and corrosion resistant material. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination of Burrows et al and Yoon et al by making the wafer cassette from a ceramic, such quartz, which is a suitable heat resistant material, because the selection of a known material based on its suitability for its intended purpose is prima facie obvious (MPEP 2144.07).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J SONG whose telephone number is (571)272-1468. The examiner can normally be reached Monday-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MATTHEW J. SONG
Examiner
Art Unit 1714



/MATTHEW J SONG/Primary Examiner, Art Unit 1714